UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . . Commission File No. 001-10852 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 North Water Street, Suite 18290,Mobile, Alabama36602 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (251) 243-9100 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☐ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐Accelerated filerþ Non-accelerated filer☐Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1 par value7,358,570 shares outstanding as of March 31, 1 INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 3 CONDENSED CONSOLIDATED BALANCE SHEETS 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3 - QUANTITATIVE AND QUALITATIVE INFORMATION ABOUT MARKET RISK 11 ITEM 4 - CONTROLS AND PROCEDURES 12 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 12 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 ITEM 6 - EXHIBITS 13 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended March 31, 2009 2008 Revenues $ 98,078 $ 63,705 Operating Expenses: Voyage Expenses 78,081 52,108 Vessel and Barge Depreciation 5,169 5,081 Gross Voyage Profit 14,828 6,516 Administrative and General Expenses 6,270 5,037 Operating Income 8,558 1,479 Interest and Other: Interest Expense 1,468 2,055 Loss on Redemption of Preferred Stock - 1,371 InvestmentLoss (Income) 191 (245 ) 1,659 3,181 Income from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities 6,899 (1,702 ) (Benefit) Provision for Income Taxes: Current (739 ) - Deferred (925 ) (1,200 ) State 49 16 (1,615 ) (1,184 ) Equity in Net Income of Unconsolidated Entities (Net of Applicable Taxes) 961 1,206 Income from Continuing Operations 9,475 688 Gain from Discontinued Operations: Gain on Sale of Liner Assets - 4,597 Provision for Income Taxes - (471 ) Net Income from Discontinued Operations - 4,126 Net Income $ 9,475 $ 4,814 Preferred Stock Dividends - 88 Net Income Available to Common Stockholders $ 9,475 $ 4,726 Basic and Diluted Earnings Per Common Share: Net Income Available to Common Stockholders Continuing Operations $ 1.31 $ 0.08 Discontinued Operations - 0.57 $ 1.31 $ 0.65 Net Income Available to Common Stockholders - Diluted Continuing Operations $ 1.31 $ 0.08 Discontinued Operations - 0.52 $ 1.31 $ 0.60 Weighted Average Shares of Common Stock Outstanding: Basic 7,213,070 7,281,355 Diluted 7,226,477 7,948,021 Dividends Per Share $ .50 $ - The accompanying notes are an integral part of these statements. 3 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) March 31, December 31, ASSETS 2009 2008 Current Assets: Cash and Cash Equivalents $ 44,936 $ 51,835 Marketable Securities 2,075 2,707 Accounts Receivable, Net of Allowance for Doubtful Accounts of $38 and $149 in 2009 and 2008: Traffic 9,160 14,581 Agents 3,995 2,712 Other 22,980 5,567 Net Investment in Direct Financing Leases 7,517 7,874 Other Current Assets 1,961 2,187 Material and Supplies Inventory, at Lower of Cost or Market 2,842 2,842 Total Current Assets 95,466 90,305 Investment in Unconsolidated Entities 5,648 5,803 Net Investment in Direct Financing Leases 103,024 108,973 Vessels, Property, and Other Equipment, at Cost: Vessels and Barges 329,090 338,729 Leasehold Improvements 26,128 26,128 Furniture and Equipment 6,478 5,023 361,696 369,880 Less -Accumulated Depreciation (163,081 ) (166,931 ) 198,615 202,949 Other Assets: Deferred Charges, Net of Accumulated Amortization 16,680 12,639 of $12,579 and $7,018 in 2009 and 2008, Respectively Acquired Contract Costs, Net of Accumulated Amortization 1,455 1,819 of $29,070 and $28,706 in 2009 and 2008, Respectively Due from Related Parties 5,198 6,195 Other 6,589 5,428 29,922 26,081 $ 432,675 $ 434,111 The accompanying notes are an integral part of these statements. INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands Except Share Data) (Unaudited) March 31, December 31, 2009 2008 LIABILITIES AND STOCKHOLDERS' INVESTMENT Current Liabilities: Current Maturities of Long-Term Debt $ 13,031 $ 13,285 Accounts Payable and Accrued Liabilities 29,288 26,514 Total Current Liabilities 42,319 39,799 Long-Term Debt, Less Current Maturities 119,503 126,841 Other Long-Term Liabilities: Deferred Income Taxes 3,123 4,893 Lease Incentive Obligation 7,051 7,314 Other 47,847 50,072 58,021 62,279 Stockholders' Investment: Common Stock 8,406 8,390 Additional Paid-In Capital 81,711 81,443 Retained Earnings 158,217 152,379 Treasury Stock (20,172 ) (20,172 ) Accumulated Other Comprehensive Loss (15,330 ) (16,848 ) 212,832 205,192 $ 432,675 $ 434,111 The accompanying notes are an integral part of these statements. 4 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Three Months Ended March 31, 2009 2008 Cash Flows from Operating Activities: Net Income $ 9,475 $ 4,814 Adjustments to Reconcile Net Income to Net Cash (Used in) Provided by Operating Activities: Depreciation 5,259 5,181 Amortization of Deferred Charges and Other Assets 2,392 2,240 Benefit for Deferred Federal Income Taxes (925 ) (729 ) Loss on Early Redemption of Preferred Stock - 1,371 Equity in Net Income of Unconsolidated Entities (961 ) (1,206 ) Distributions from Unconsolidated Entities 1,000 1,000 (Gain) on Sale of Assets - (4,597 ) Deferred Drydocking Charges (2,627 ) (686 ) Changes in: Accounts Receivable (11,246 ) 332 Inventories and Other Current Assets 226 (570 ) Other Assets (1,161 ) 26 Accounts Payable and Accrued Liabilities (1,071 ) (3,780 ) Other Long-Term Liabilities (854 ) (412 ) Net Cash (Used) Provided by Operating Activities (493 ) 2,984 Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases 2,048 1,796 Capital Improvements to Vessels, Leasehold Improvements, and Other Assets (1,568 ) (1,517 ) Proceeds from Sale of Assets - 11,164 Purchase of and Proceeds from Marketable Securities 71 1,519 Decrease (Increase)in Related Party Note Receivables 4 (80 ) Net Cash Provided by Investing Activities 555 12,882 Cash Flows from Financing Activities: Redemption of Preferred Stock - (17,306 ) Repayment of Debt (3,260 ) (3,238 ) Additions to Deferred Financing Charges (64 ) (483 ) Preferred Stock Dividends Paid - (88 ) Common Stock Dividends Paid (3,637 ) - Net Cash Used by Financing Activities (6,961 ) (21,115 ) Net (Decrease) in Cash and Cash Equivalents (6,899 ) (5,249 ) Cash and Cash Equivalents at Beginning of Period 51,835 14,103 Cash and Cash Equivalents at End of Period $ 44,936 $ 8,854 The accompanying notes are an integral part of these statements. 5 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 (Unaudited) Note 1.Basis of Preparation We have prepared the accompanying unaudited interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission, and we have omitted certain information and footnote disclosures required by U.S. Generally Accepted Accounting Principles for complete financial statements.The condensed consolidated balance sheet as of December 31, 2008 has been derived from the audited financial statements at that date.We suggest that you read these interim statements in conjunction with the financial statements and notes thereto included in our annual report on Form 10-K for the year ended December 31, 2008.We have made certain reclassifications to prior period financial information in order to conform to current year presentations, specifically increases to “Revenue” and “Voyage Expenses” to match the current process we use to book voyage revenue from supplemental cargoes.The reclassification of the first quarter 2008 results was an increase of $7.9 million for both revenues and voyage expenses. Gross profit for the prior period remains unchanged. The foregoing 2009 interim results are not necessarily indicative of the results of operations for the full year 2009.Management believes that it has made all adjustments necessary, consisting only of normal recurring adjustments, for a fair presentation of the information shown. Our policy is to consolidate all subsidiaries in which we hold a greater than 50% voting interest or otherwise control its operating and financial activities.We use the equity method to account for investments in entities in which we hold a 20% to 50% voting interest and have the ability to exercise significant influence over their operating and financial activities.We use the cost method to account for investments in entities in which we hold less than 20% voting interest and in which we cannot exercise significant influence over operating and financial activities. Revenues and expenses relating to our Rail-Ferry Service segment voyages are recorded over the duration of the voyage.Our voyage expenses are estimated at the beginning of the voyages based on historical actual costs or from industry sources familiar with those types of charges.As the voyage progresses, these estimated costs are revised with actual charges and timely adjustments are made.The expenses are ratably expensed over the voyage based on the number of days in progress at the end of the period.Based on our prior experience, we believe there is no material difference between recording estimated expenses ratably over the voyage versus recording expenses as incurred.Revenues and expenses relating to our other segments' voyages, which require no estimates or assumptions, are recorded when earned or incurred during the reporting period. We have eliminated all significant intercompany accounts and transactions. Note 2.Employee Benefit Plans The following table provides the components of net periodic benefit cost for our pension plan and postretirement benefits plan: (All Amounts in Thousands) Pension Plan Postretirement Benefits Three Months Ended March 31, Three Months Ended March 31, Components of net periodic benefit cost: 2009 2008 2009 2008 Service cost $ 138 $ 146 $ 4 $ 3 Interest cost 371 351 110 109 Expected return on plan assets (356 ) (440 ) - - Amortization of prior service cost (1 ) - (3 ) (3 ) Amortization of Net (Gain)/Loss 113 - - - Net periodic benefit cost $ 265 $ 57 $ 111 $ 109 We contributed $500,000 to our Pension Plan in April 2009 and we are monitoring market conditions and the return on our plan assets to determine whether additional contributions for the future quarters in 2009 will be warranted to meet, or exceed, our estimatedfunding obligation under FAS Note 3.Operating Segments Our three operating segments, Time Charter Contracts, Contracts of Affreightment (“COA”), and Rail-Ferry Service, are identified primarily by the characteristics of the contracts and terms under which our vessels are operated.We report in the Other category results of several of our subsidiaries that provide ship and cargo charter brokerage and agency services.We manage each reportable segment separately, as each requires different resources depending on the nature of the contract or terms under which each vessel within the segment operates. We allocate interest expense to the segments based on the book values of the vessels owned within each segment. We do not allocate to our segments administrative and general expenses, investment income, gain on sale of investment, gain or loss on early extinguishment of debt or preferred stock, equity in net income of unconsolidated entities, or income taxes to our segments.Intersegment revenues are based on market prices and include revenues earned by our subsidiaries that provide specialized services to the operating segments. The following table presents information about segment profit and loss for the three months ended March 31, 2009 and 2008: Time Charter Rail-Ferry (All Amounts in Thousands) Contracts COA Service Other Total 2009 Revenues from External Customers $ 86,403 $ 4,075 $ 6,384 $ 1,216 $ 98,078 Intersegment Revenues (Eliminated) - - - (310 ) (310 ) Intersegment Expenses (Eliminated) - - - 310 310 Voyage Expenses 66,220 3,636 6,363 1,862 78,081 Vessel and Barge Depreciation 3,706 - 1,461 2 5,169 Gross Voyage Profit (Loss) 16,477 439 (1,440 ) (648 ) 14,828 Interest Expense 1,012 - 325 131 1,468 Segment Profit (Loss) 15,465 439 (1,765 ) (779 ) 13,360 2008 Revenues from External Customers $ 49,425 $ 4,847 $ 8,249 $ 1,184 $ 63,705 Intersegment Revenues (Eliminated) - - - 3,126 3,126 Intersegment Expenses (Eliminated) - - - (3,126 ) (3,126 ) Voyage Expenses 39,988 4,032 7,578 510 52,108 Vessel and Barge Depreciation 3,713 - 1,365 3 5,081 Gross Voyage Profit (Loss) 5,724 815 (694 ) 671 6,516 Interest Expense 1,563 - 488 4 2,055 Segment Profit (Loss) 4,161 815 (1,182 ) 667 4,461 The following table is a reconciliation of the totals reported for the operating segments to the applicable line items in the consolidated financial statements: (All Amounts in Thousands) Three Months Ended March 31, Profit: 2009 2008 Total Profit for Reportable Segments $ 13,360 $ 4,461 Unallocated Amounts: Administrative and General Expenses (6,270 ) (5,037 ) Gain on Sale of Investment 59 - Investment (Loss) Income (250 ) 245 Loss on Redemption of Preferred Stock - (1,371 ) Income (Loss)from Continuing Operations Before (Benefit) Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities $ 6,899 $ (1,702 ) 6 Table of Contents Note 4.Unconsolidated Entities We have a 50% interest in Dry Bulk Cape Holding Inc. (“Dry Bulk”), which owns two Cape-Size Bulk Carriers, one Panamax Bulk Carrier and has two Handymax Bulk Carrier Newbuildings on order for delivery in 2012.We account for this investment under the equity method and our share of earnings or losses is reported in our consolidated statements of income net of taxes.Our portion of the earnings of this investment was $1.0 million and $1.2 million for the three months ended March 31, 2009 and 2008, respectively.This decrease was due to Dry Bulk having one less vessel in its fleet in 2009 due to the sale of a Panamax Bulk Carrier in June 2008. We received a cash distribution from Dry Bulk of $1.0 million and $1.0 million in the first three months of 2009 and 2008, respectively. The unaudited condensed results of operations of Dry Bulk are summarized below: Three Months Ended March 31, (Amounts in Thousands) 2009 2008 Operating Revenues $ 5,940 $ 6,647 Operating Income $ 3,355 $ 3,512 Net Income $ 2,089 $ 2,123 Note 5.Earnings Per Share We compute basic earnings per share based on the weighted average number of common shares issued and outstanding during the relevant periods.Diluted earnings per share also reflects dilutive potential common shares, including shares issuable under restricted stock grants using the treasury stock method and convertible preferred stock using the if-converted method. The calculation of basic and diluted earnings per share is as follows (in thousands except share amounts): Three Months EndedMarch 31, 2009 2008 Numerator Net Income Available to Common Stockholders – Basic Continuing $ 9,475 $ 600 (1) Discontinued - 4,126 $ 9,475 $ 4,726 Net Income - Diluted Continuing $ 9,475 $ 600 (2) Discontinued - 4,126 $ 9,475 $ 4,726 Denominator Weighted Avg Share of Common Stock Outstanding: Basic 7,213,070 7,281,355 Plus: Effect of dilutive restrictive stock 13,407 - Effect of dilutive convertible shares from preferred stock - - Diluted 7,226,477 7,281,355 Basic and Diluted Earnings Per Common Share Net Income Available to Common Stockholders - Basic Continuing Operations $ 1.31 $ 0.08 Discontinued Operations - 0.57 $ 1.31 $ 0.65 Net Income Available to Common Stockholders - Diluted Continuing Operations $ 1.31 $ 0.08 Discontinued Operations - 0.57 $ 1.31 $ 0.65 (1) Income from Continuing Operations less Preferred Stock Dividends (2) Income from Continuing Operations less Preferred Stock Dividends; the exclusion ofPreferred Stock Dividends for continuing operations for the three months ended March 31, 2008 is anti-dilutive for purposes of calculating earnings per share. Note 6.
